Case 3:19-cv-00373-BJD-JRK Document 41 Filed 09/06/19 Page 1 of 2 PageID 1059




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

GERALD E. REED IV, individually and
on behalf of all others similarly situated,

        Plaintiff,
v.                                                           Case No.: 3:19-cv-373-J-39JRK

COSTA DEL MAR, INC.,
a Florida corporation,

      Defendant.
______________________________________/

                 JOINT NOTICE OF AGREEMENT TO TRANSFER CASE

       Pursuant to the Court’s Order (Dkt. 39) dated August 28, 2019, Plaintiff Gerald E. Reed

IV (“Plaintiff”) and Defendant Costa Del Mar, Inc. (“Costa”) have conferred, and agree that the

case may be transferred to the Orlando Division of the Middle District of Florida.

       Respectfully submitted this 6th day of September, 2019.

HOLLAND & KNIGHT LLP                             MCGUIRE WOODS LLP

/s/ Laura B. Renstrom                            /s/ Sara F. Holladay-Tobias
Peter P. Hargitai (FBN 85375)                    Sara F. Holladay-Tobias, Esq.
peter.hargitai@hklaw.com                         Eric Bilik, Esq.
Joshua H. Roberts (FBN 042029)                   Emily Rottmann, Esq.
joshua.roberts@hklaw.com                         McGuireWoods, LLP
Laura B. Renstrom (FBN 108019)                   50 North Laura Street, Suite 3300
laura.renstrom@hklaw.com                         Jacksonville, FL 32202
Michael M. Gropper (FBN 105959)                  stobias@mcguirewoods.com
michael.gropper@hklaw.com                        ebilik@mcguirewoods.com
50 North Laura Street, Suite 3900                erottmann@mcguirewoods.com
Jacksonville, Florida 32202
Telephone: (904) 353-2000                        – and –
Facsimile: (904) 358-1872
                                                 Justin R. Opitz (admitted pro hac vice)
Attorneys for Gerald E. Reed IV                  jopitz@mcguirewoods.com
                                                 2000 McKinney Avenue, Suite 1400
                                                 Dallas, Texas 75201




                                                1
Case 3:19-cv-00373-BJD-JRK Document 41 Filed 09/06/19 Page 2 of 2 PageID 1060




                                               – and –

                                               Mark E. Anderson (admitted pro hac vice)
                                               manderson@mcguirewoods.com
                                               Jocelyn M. Mallette (admitted pro hac vice)
                                               jmallette@mcguirewoods.com
                                               434 Fayetteville Street, Suite 2600
                                               Raleigh, North Carolina 27601

                                               Counsel for Defendant Costa Del Mar, Inc.


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 6, 2019, I provided a copy of the foregoing via

electronic mail to the following recipients:

Sara F. Holladay-Tobias, Esq.
Eric Bilik, Esq.
Emily Rottmann, Esq.
McGuireWoods, LLP
50 North Laura Street, Suite 3300
Jacksonville, FL 32202
stobias@mcguirewoods.com
ebilik@mcguirewoods.com
erottmann@mcguirewoods.com

– and –

Justin R. Opitz (admitted pro hac vice)
jopitz@mcguirewoods.com
2000 McKinney Avenue, Suite 1400
Dallas, Texas 75201

– and –

Mark E. Anderson (admitted pro hac vice)
manderson@mcguirewoods.com
Jocelyn M. Mallette (admitted pro hac vice)
jmallette@mcguirewoods.com
434 Fayetteville Street, Suite 2600
Raleigh, North Carolina 27601

Counsel for Defendant
                                               /s/ Laura Renstrom
                                               Attorney


                                               2
